Townsend, J.
The appellant in this case has wholly-failed to comply with the fules of this court, in that it has not set out the specifications of error intended to be urged. Paragraph 2 of rule 10 of this court provides that: “A specification of the errors relied upon, in law cases, shall set out separately and particularly, each error asserted and intended to be urged. * * * When the error alleged is to the charge of the court, the specification shall set out the part referred to, totidem verbis, whether it be in instructions given or instructions refused.” Paragraph 3 of rule 10 provides that: “A brief of the argument, exhibiting a clear statement of the points of law or fact to be discussed, with a reference to the pages of the record and the authorities relied upon in support of each point.” Rule 3 provides that: “In a motion for a new trial filed in any district of the United States Court in this territory, -it shall not be necessary to set out in detail the different particular errors relied upon to secure a new trial, but the motion may be in general terms and in the manner provided in section 5151 of Mansfield’s Digest of the Statutes of Arkansas (section, 3356, Ind. Ter. Ann. St. 1899); and this court will consider any and every ruling or action of any of the District Courts of this territory to which objection .or exception was made or taken at the time of the trial, as the same is shown in the record in any given cause, irrespective of the fact whether such ruling or action of the court be set out especially in the motion for new trial or not, provided that such ruling or action be set out in the assignment of errors, as required in paragraph 3 of rule 10.” It will be observed that under the proviso of this rule the ruling or action of the court below must be set out in the assignment of errors, “as required by paragraph 3 of rule 10.” Appellant opens its brief by the following statement: “The record in this case only presents a case of error *182in the court below in instructing the jury. For the convenience of the court, we quote the instructions in full;” and then it copies the lengthy charge of the court, and on page 7 of its brief excepts to two of the charges given by the court, and on page 9 of its brief it has one exception to a charge given, and on page 11 “the appellants insist that the instructions were erroneous.” The appellant then submits a short argument on one of the charges to which exception was taken, but without the citation of a single authority to sustain its contention. It is the judgment of this court that by reason of the failure of appellant to comply with the rules of this court the judgment of the court below should be affirmed, and the same, with judgment against the sureties on the supersedeas bond, is affirmed.